Through oversight, the writer of the foregoing opinion failed to include therein the court's consideration of the issue of constitutionality. Respondent's contention is that c. 596, § 4 (now M.S.A. 290.67), in deferring the application of the tax formula of § 290.33 to those taxable years which actually begin after December 31, 1944 — whereby respondent loses the benefits of a tax computation based on a 50 percent (pursuant to L. 1945, c. 596, § 1, subd. 4) instead of a 100 percent total income gain from long-term capital assets — results in a clear and arbitrary discrimination between taxpayers in violation of U.S. Const. Amend. XIV, and of Minn. Const. art. 9, § 1.
Respondent seeks to invoke the provisions of c. 596, § 1, subd. 4, to secure the benefit of a tax computation based on a 50 percent instead of a 100 percent long-term capital assets income gain and at the same time asserts the unconstitutionality of another provision of the same act (c. 596, § 4) whereby the legislature has prescribed a limitation to the effect that the benefits of the act shall be available only to taxpayers whose actual tax year commences after a specified date. In conferring a right to a more advantageous basis of tax computation, the legislature obviously may prescribe a condition or limitation governing the time when the right shall become available. He who voluntarily invokes the benefits of a statute cannot assert the unconstitutionality of its limitations. B.  O. R. Co. v. Lambert Run Coal Co. (4 Cir.) 267 F. 776. Since a party cannot both assail and rely upon the validity of a statute in the same proceeding, he who assumes the validity of a statute by invoking its provisions to obtain a tax reduction may not attack its constitutionality. *Page 353 
Byard v. Commr. of Taxation, 209 Minn. 215, 296 N.W. 10; Hurley v. Comm. of Fisheries, 257 U.S. 223, 225, 42 S. Ct. 83,66 L. ed. 206, 208; 6 Dunnell, Supp. § 8935; 34 Col. L.Rev. 1495, 1501.
The petition for rehearing is denied.